Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted in excerpts from independent claims 1, 4, and 8:

(From claim 1): “wherein each fluid channel is assigned to exactly one pair of fluid connections”

(From claim 4): “wherein the at least two fluid channels are independent from one another and fluidly separated from one another, wherein two respective adjacent ones of the at least two fluid channels are separated and hermetically sealed off from one another by a separation wall oriented across in relation to the rotational axis (R)”

(From claim 8): “wherein at least one of the fluid channels has a throughflow cross section changing in accordance with the outer contour of the rotary slide, wherein that fluid channel is continuously outwardly open”

Similar multi-port valves, in general, are well known in the art, with Arai et al. (US Pub No 2016/0017820) being considered the closest prior art; see the Non-Final Rejection of 12 January 2022.
However, the specific structural details of the “fluid channels”, as is now amended into each of the independent claims (see noted above), provide sufficient limiting structural specificity to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747